PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/273,747
Filing Date: 12 Feb 2019
Appellant(s): Joint Vue, LLC



__________________
Matthew P. Hayden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/17/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Appellant has set forth arguments with respect to the outstanding rejection on the ground of nonstatutory double patenting.
Appellant has first set forth that (i) the double patenting rejections contravene the protections provided by 35 U.S.C. 121, and (ii) that it is logically impossible for initially distinct and subsequently narrowed claims to now be patentably indistinct. Further the Final Action (and subsequent recorded interview of 12/17/2021) provide no reasonable basis for sustaining the rejections. 

Appellant has provided a list of “Undisputed Facts”, including the patent family as follows:
US Provisional Application 61/389,863
PCT/US2011/054952
Application 13/857,608 (Abandoned)
Application 15/640,849 (Issued as US 10,213,128)
Instant Application 16/273,747

Applicant has then listed the “restricted claims of the ‘608 Patent” in a marked-up fashion to, “show the cumulative changes from before the Restriction Requirement to the present currently pending claims on appeal”. Examiner acknowledges that the claims are as currently pending, but would like to note that the claims of the ‘608 Application which were subject to restriction requirement are as follows:
1, A method of imaging a tissue, the method comprising: 
transmitting a first microwave frequency signal to the tissue at a first position; 
receiving a first total signal reflected from the tissue at the first position; 
transmitting a second microwave frequency signal to the tissue at a second position; 
receiving a second total signal reflected from the tissue at the second position; 
calibrating the first total signal with the respect to the second total signal; and
 	constructing an image of the tissue from the calibrated signal.

12. A medical imaging device comprising: 
a tissue support having a size and shape to receive a tissue;
at least one transducer operably coupled to the tissue support, the at least one transducer having a transmitting antenna and a receiving antenna, the transmitting antenna operable in a frequency range of about 2 GHz to about 8 GHz and the receiving antenna operable in a frequency range of about 2 GHz to about 8 GHz; and
wherein the at least one transducer transmits a first signal and receives a first total signal at a first position with respect to the tissue and transmits a second signal and receives a second total signal at a second position with respect to the tissue.

Examiner does not dispute that these claims were restricted from one-another, as the record is clear in the ‘608 Application, nor that the “new or amended claims in a divisional application are entitled to the benefit of 121 if the claims to not cross the line of demarcation drawn around the invention elected in the (allowed claims of the) restriction requirement.
With regard to Appellants argument that the instant claims are entitled to “safe-harbor” over the restriction of the ‘608 Application, Examiner offers the following response to each argument:
(I). Appellant has argued that the restriction requirement of the ‘608 Application prohibits the Office from asserting double patenting against the instant application on appeal based on the previously issue divisional application, so long as the claims are consonant with the Restriction Requirement.
(I). Examiner notes at the outset that:
A restriction requirement (and election thereto) made in a parent application does not carry over to a continuation, CIP, or divisional application. See Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004)(An original restriction requirement in an earlier filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application.). In design applications, but not international design applications, where a continued prosecution application (CPA) filed under 37 CFR 1.53(d)  is a continuation of its parent application and not a divisional, an express election made in the prior (parent) application in reply to a restriction requirement does carry over to the CPA unless otherwise indicated by applicant.
This simple requirement sets forth that the requirement from the ‘608 Application DOES NOT  carry over to the instant application (‘747). Further, the double patenting rejection being reviewed in the instant Appeal stems from US 15/640,849 (Issued as US 10,213,128), and the claims of the instant application and the claims issued in the ‘128 application are being held to be patentably indistinct from one-another, NOT the claims of the ‘608 application, already shown to lack relevance to the instant prosecution. Furthermore, as the claims of the ‘608 application did not issue in any form, much less an obvious or patentably indistinct form from their filed form, the Office was afforded no opportunity to apply rejoinder as noted in In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). 
In addition to these statutory requirements for a restriction to provide Safe-Harbor from a double patenting rejection, the instant Application on appeal is recited as a CON of the 15/640,849 (Issued 10,213,128) application. Thus, the restriction requirement also fails to carry over from an Application the instant application does not directly continue from. This would be an improper application of the provisions of 121 even if the previously cited restriction “carry-over” clause were not already supporting the double patenting rejection to be reviewed in the instant appeal. 
Finally, with respect to Appellants argument (I), the allowed claims of the ‘128 patent and the claims of the instant patent have been found by the Examiner to be patentably indistinct from one-another. The double patenting rejection of the instant application, including the line of demarcation (including, but not limited to analysis of the range of frequencies and noted technical features of the total signal calibration through subtraction processing) of the instant claims to be reviewed relative to those of the ‘128 patent clearly show that the claims of the instant application are NOT patentably distinct from those issued in the ‘128 patent.

(II).	Regarding Appellants argument (II), that the “Overlap of initially distinct and subsequently narrowed claims is logically impossible”, previously noted lines of demarcation, lack of carry over, and the noted continuation chain all apply mutatis mutandis to these arguments. That is, the instant double patenting rejection stems directly from claims of the ‘128 Application, there is no carry over of a restriction requirement from a parent application does not carry over to a continuation, CIP, or divisional application (See Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004). Appellant’s issue with the restriction requirement of the parent application (‘608) bear no relevance to the issues of the instant Application and appeal, as the restriction requirement has not been carried over, the claims of the parent application did not issue with the restriction maintained, and the instant continuation chain does not carry over “safe-harbor” protections under 121.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793                 
                                                                                                                                                                                       
Conferees:
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793  
                                                                                                                                                                                                      /THOMAS C BARRETT/MQAS, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.